Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 6, 7, 11-14, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Tiefenau (US20200196044) in view of Sacha (US20140169603).

As to Claim 1, Tiefenau teaches an acoustic filter ( receiver channel 18 coupled to an output 20 of the receiver 14, [0136], Figure 1b) comprising: a filter housing ( closing element 30, [0138], Figure 2a, 2b); an acoustic channel through the filter housing; an acoustic valve arranged in the acoustic channel and configured to be moveable along a trajectory between a first position and a second position for varying an acoustic characteristic of sound travelling through the acoustic channel between the respective first position and second position of the acoustic valve (the closing element 30 is hollow and open in an end facing the tympanic membrane and in an end facing the receiver such that an acoustic signal from the receiver may pass through the closing element when the closing element is in an open state i.e. where the vent port 26 is open, and when the closing element is in a closed state i.e. where the vent port 26 is closed.[0139], Figures 2a, 2b). Regarding the following: and an actuator configured to actuate the acoustic valve along the trajectory, wherein the actuator comprises one or more mechanical elements, at least one of the mechanical elements is configured to move the acoustic valve along at least an initial part of the trajectory away from the first position by exerting a contact force on the acoustic valve; wherein the actuator comprises one or more magnetic elements with a magnetic field configured to exert a magnetic force on the acoustic valve and act in conjunction with the contact force exerted by the mechanical element for helping move the acoustic valve to the second position along at least a final part of the trajectory and keep the acoustic valve at the second position. Tiefanau teaches [0141]-[0145] the earpiece comprises a second magnetic member 38 arranged for displacing the closing element 30 by magnetic interaction with the first magnetic member 32 of the closing element 30. The second magnetic member 38 is configured to attract or repel the first magnetic member 32 of the closing element 30, when a magnetic field is applied, thereby moving the closing element 30. Moving the closing element 30 provides that the closing element 30 changes or switches between the first state 34 and the second state 36. Changing the the acoustic valve configured to be moveable along a trajectory, the actuator configured to actuate the acoustic valve along the trajectory, wherein the actuator comprises one or more mechanical elements, at least one of the mechanical elements is configured to move the acoustic valve along at least an initial part of the trajectory away from the first position by exerting a contact force on the acoustic valve.” However, Sacha in related field (acoustic valve for hearing devices) teaches [0033] The valve 138 of FIG. 2 includes a magnet 140, e.g., a permanent magnet, and a disk 142. Interaction between the magnet 140 and an applied magnetic field (not shown in FIG. 2) causes the disk 142 to move, e.g., rotate, about an axis, e.g., disk axle 144, and into the valve's open or closed position. FIG. 3B is a partial cross-sectional end view of the example valve 138 within the valve housing 146. Upon application of an external magnetic field, the magnet 140 of the valve 138 can rotate about the disk axle 144, thereby causing the disk 142 to rotate from an open position to 

As to Claim 6, Tifaenau in view of Sacha teaches the limitations of Claim 1, and wherein the acoustic valve comprises a magnet or magnetisable material enabling the magnetic field to directly exert the magnetic force on the acoustic valve, Tiefanau teaches [0141]-[0145] the earpiece comprises a second magnetic member 38 arranged for displacing the closing element 30 by magnetic interaction with the first magnetic member 32 of the closing element 30. The second magnetic member 38 is configured to attract or repel the first magnetic member 32 of the closing element 30, when a magnetic field is applied, thereby moving the closing element 30. Moving the closing element 30 provides that the closing element 30 changes or switches between the first state 34 and the second state 36. Changing the state of the closing element 30 provides that the vent port 26 changes between being open, FIG. 2a), or closed, FIG. 2b). The second magnetic member 38 may be a coil, such as a drive coil or driving coil. The second magnetic member 38 may drive the first magnetic member 32 of the closing element 30. In an embodiment, the second magnetic member 38 is arranged inside the receiver channel 18. In an embodiment, the second magnetic member 38 can be arranged outside the receiver channel 18. Sacha teaches on [0033] the valve 138 of FIG. 2 includes a magnet 140, e.g., a permanent magnet, and a disk 142. Interaction between the magnet 140 and an applied magnetic field (not shown in FIG. 2) causes the disk 142 to move, e.g., rotate, about an axis, e.g., disk axle 144, and into the valve's open or closed position.
As to Claim 7, Tifaenau in view of Sacha teaches the limitations of Claim 1, and wherein the one or more magnetic elements are arranged to keep the acoustic valve in at least one of the first position or the second position after actuation of the mechanical elements, Sacha teaches on [0004] the hearing assistance device further comprises a vent valve positioned within at least a portion of the vent structure, the vent valve having 
As to Claim 11, Tifaenau in view of Sacha teaches the limitations of Claim 1, and wherein the one or more mechanical elements are configured to rotate the acoustic valve, Sacha teaches on [0033] the valve 138 of FIG. 2 includes a magnet 140, e.g., a permanent magnet, and a disk 142. Interaction between the magnet 140 and an applied magnetic field (not shown in FIG. 2) causes the disk 142 to move, e.g., rotate, about an axis, e.g., disk axle 144, and into the valve's open or closed position.
.
As to Claim 12, Tifaenau in view of Sacha teaches the limitations of Claim 1, and wherein the rotation by the contact force causes a translation along the rotational axis by the magnetic force, [0033] teaches Interaction between the magnet 140 and an applied magnetic field (not shown in FIG. 2) causes the disk 142 to move, e.g., rotate, about an axis, e.g., disk axle 144, and into the valve's open or closed position.

As to Claim 13, Tiefenau teaches a hearing device (earpiece, abstract), an acoustic filter ( receiver channel 18 coupled to an output 20 of the receiver 14, [0136], Figure 1b) comprising: a filter housing ( closing element 30, [0138], Figure 2a, 2b); an acoustic channel through the filter housing; an acoustic valve arranged in the acoustic channel and configured to be moveable along a trajectory between a first position and a second position for varying an acoustic characteristic of sound travelling through the acoustic channel between the respective first position and second position of the acoustic valve (the closing element 30 is hollow and open in an end facing the tympanic membrane and in an end facing the receiver such that an acoustic signal from the receiver may pass through the closing element when the closing element is in an open state i.e. where the vent port 26 is open, and when the closing element is in a closed state i.e. where the vent port 26 is closed.[0139], Figures 2a, 2b). Regarding the following: and an actuator configured to actuate the acoustic valve along the trajectory, wherein the actuator comprises one or more mechanical elements, at least one of the mechanical elements is configured to move the acoustic valve along at least an initial part of the trajectory away from the first position by exerting a contact force on the acoustic valve; wherein the actuator comprises one or more magnetic elements with a magnetic field configured to exert a magnetic force on the acoustic valve and act in conjunction with the contact force exerted by the mechanical element for helping move the acoustic valve to the second position along at least a final part of the trajectory and keep the acoustic valve at the second position. Tiefanau teaches [0141]-[0145] the earpiece comprises a second magnetic member 38 arranged for displacing the closing element 30 by magnetic interaction with the first magnetic member 32 of the closing element 30. The second magnetic member 38 is configured to attract or repel the first magnetic member 32 of the closing element 30, when a magnetic field is applied, thereby moving the acoustic valve configured to be moveable along a trajectory, the actuator configured to actuate the acoustic valve along the trajectory, wherein the actuator comprises one or more mechanical elements, at least one of the mechanical elements is configured to move the acoustic valve along at least an initial part of the trajectory away from the first position by exerting a contact force on the acoustic valve.” However, Sacha in related field (acoustic valve for hearing devices) teaches [0033] The valve 138 of FIG. 2 includes a magnet 140, e.g., a permanent magnet, and a disk 142. Interaction between the magnet 140 and an applied magnetic field (not shown in FIG. 2) causes the disk 142 to move, e.g., rotate, about an axis, e.g., disk axle 144, and into the valve's open or closed position. FIG. 3B is a partial cross-sectional end view of the example valve 138 within the valve housing 146. Upon 

As to Claim 14, Tiefenau teaches method for acoustic filtering (earpiece, abstract), comprising: providing a filter housing with an acoustic channel there through ( receiver channel 18 coupled to an output 20 of the receiver 14, [0136], Figure 1b,  closing element 30, [0138], Figure 2a, 2b)) and an acoustic valve arranged in the acoustic channel and configured to allow movement along a trajectory between a first position and a second position for varying an acoustic characteristic of sound travelling through the acoustic channel between the respective first position and second position of the acoustic valve (the closing element 30 is hollow and open in an end facing the tympanic membrane and in an end facing the receiver such that an acoustic signal from the receiver may pass through the closing element when the closing element is in an open state i.e. where the vent port 26 is open, and when the closing element is in a closed state i.e. where the vent port 26 is closed.[0139], Figures 2a, 2b). Regarding the following: using an actuator to actuate the acoustic valve along the trajectory, wherein the actuator comprises one or more mechanical elements at least one of the mechanical elements moves the acoustic valve along at least an initial part of the trajectory away from the first position by exerting a contact force on the acoustic valve; wherein the actuator comprises one or more magnetic elements with a magnetic field exerting a magnetic force on the acoustic valve and acting in conjunction with the contact force exerted by the mechanical element thereby helping to move the acoustic valve to the second position along at least a final part of the trajectory and keeping the acoustic valve at the second position, Tiefanau teaches [0141]-[0145] the earpiece comprises a second magnetic member 38 arranged for displacing the closing element 30 by magnetic interaction with the first magnetic member 32 of the closing element 30. the acoustic valve configured to be moveable along a trajectory, the actuator configured to actuate the acoustic valve along the trajectory, wherein the actuator comprises one or more mechanical elements, at least one of the mechanical elements is configured to move the acoustic valve along at least an initial part of the trajectory away from the first position by exerting a contact force on the acoustic valve.” However, Sacha in related field (acoustic valve for hearing devices) teaches [0033] The valve 138 of FIG. 2 includes a magnet 140, e.g., a permanent magnet, and a disk 142. Interaction between the magnet 140 and an applied magnetic field (not shown in FIG. 2) causes the disk 142 to move, e.g., rotate, about an axis, e.g., 
As to Claim 19, Tifaenau in view of Sacha teaches the limitations of Claim 14, and wherein the acoustic valve comprises a magnet or magnetisable material for allowing the magnetic field to directly exert the magnetic force on the acoustic valve, Tiefanau teaches [0141]-[0145] the earpiece comprises a second magnetic member 38 arranged for displacing the closing element 30 by magnetic interaction with the first magnetic member 32 of the closing element 30. The second magnetic member 38 is configured to attract or repel the first magnetic member 32 of the closing element 30, when a magnetic field is applied, thereby moving the closing element 30. Moving the closing element 30 provides that the closing element 30 changes or switches between the first state 34 and the second state 36. Changing the state of the closing element 30 provides that the vent port 26 changes between being open, FIG. 2a), or closed, FIG. 2b). The second magnetic member 38 may be a coil, such as a drive coil or driving coil. The second magnetic member 38 may drive the first magnetic member 32 of the closing element 30. In an embodiment, the second magnetic member 38 is arranged inside the receiver channel 18. In an embodiment, the second magnetic member 38 can be arranged outside the receiver channel 18. Sacha teaches on [0033] the valve 138 of FIG. 2 includes a magnet 140, e.g., a permanent magnet, and a disk 142. Interaction between the magnet 140 and an applied magnetic field (not shown in FIG. 2) causes the disk 142 to move, e.g., rotate, about an axis, e.g., disk axle 144, and into the valve's open or closed position.

As to Claim 20, Tifaenau in view of Sacha teaches the limitations of Claim 14, and wherein the one or more magnetic elements keep the acoustic valve in at least one of the first position or the second position after actuation of the one or more mechanical elements, Sacha teaches on [0004] the hearing assistance device further comprises a vent valve positioned within at least a portion of the vent structure, the vent valve having at least a first state and a second state, the vent valve comprising a magnet having a magnetic field, a disk configured to move about an axis, and a magnetic catch configured to apply a force to the disk to hold the disk in at least one of the first state and the second state. The hearing assistance device further comprises an actuator and a processor configured to provide at least one signal to the actuator to cause the disk to move to controllably adjust the vent structure.
Allowable Subject Matter
Claims 2-5, 8-10, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651